             Case 2:19-mj-00283-DUTY Document 3 Filed 03/26/19 Page 1 of 1 Page ID #:91


AO 93 (Rev. 11113) Search and Sei1.ure Warrant (Page 2)

                                                                    Return                                                            I
Case No.:                                 Date and time warrant executed:          Copy of warrant and inventory left with:.          I
  . "d:,~ --113-ro~&<,                   ~/'1/~1'1-<1~,~-hl:,b~~n
                                                                                                                                     .I
                                                                                                                                      I
Inventory madein the presence of:

Inventory of the property taken and n:ame ofariy person(s) seized:
                                                                                                                                      I
                                                                                                                                      I
                                                                                                                                      I
      <) 7. Scp,S"".~                                                                                                                 I
                                                                                                                                      I'
                                                                                                                                     .I
                                                                                                                                     ~l

        ""'~+~ ~:-\e                                                                                                                  II
                                                                                                                                      i
                                                                                                                                      !.




                                                                                                                               ,·.




                                                                  Ce1·tification


      • I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge..



Date:     ~~ d6 /)011
                                                                                          Executi11g office,; 's sig11ature

                                                                   S'i>te~\ ~-&\t- AJ, +~ 'c tr-r"'-ea
                                                                                             Pri11ted 110111e a11d title
                                                                                     '·



                                               ''
